Title: To Alexander Hamilton from Philip Schuyler, 11 January 1785
From: Schuyler, Philip
To: Hamilton, Alexander



My Dear Sir
Albany Jan: 11 1785

Your two favors the one advising me of the Beautrice and the other Covering letters from my Children in Europe I have had the pleasure to receive.
Mrs. Schuyler has been much indisposed since my last. We began to be very apprehensive of her situation but our fears are vanished with the untoward Symptoms which occasioned them. She is now so well as to go abroad and we have well grounded hopes of a perfect restoration.
Please to forward the enclosed.
Mrs. Schuyler thinks she has receipts for discharge of the account you inclosed. She will examine her papers in a few days. If she is mistaken I shall advise you of It and beg the favor of you to discharge It.
Congress I hear is at New York. Will you be good enough to communicate now & then what they are about.
I am not yet without hopes of making you a visit with Mrs. Schuyler who Joins me in love & the compliments of the season to you & our Dear Daughter, embrace the little ones for us.
Adieu   I am most affectionately Yours &c. &c.
P Schuyler
Colo. Hamilton
